Citation Nr: 1225548	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-11 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating greater than 40 percent for internal derangement right knee with partial ankylosis.

2.  Entitlement to an increased rating greater than 10 percent for traumatic arthritis right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1978 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 Regional Office (RO) in Baltimore, Maryland rating decision.

Initially, the Board notes that the issue certified for appeal by the RO was limited to the question of whether an increased rating greater than 40 percent is warranted for internal derangement of the right knee with partial ankylosis.  However, in light of the Veteran's general, continued complaints of multiple symptoms and problems regarding her right knee and the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that appropriate consideration of the Veteran's claim should include whether increases are warranted for either of the separate disability ratings assigned for the right knee and, as such, the issues have been expanded as listed above. 

In addition, the Board notes that in multiple statements the Veteran has asserted that her service-connected disabilities render her unemployable and that she last had "substantial gainful" employment many years previously, thus raising a claim for a total disability evaluation based on individual unemployability (TDIU).  However, the Board notes the TDIU claim was granted in a September 2011 rating decision, effective from August 1, 2011, and the claims file does not indicate the Veteran has since expressed a desire to contest the effective date assigned therein as required pursuant to 38 C.F.R. § 20.1103.  Therefore, the issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).
 

FINDINGS OF FACT

1.  The Veteran's service-connected right knee disabilities are manifested by painful motion; flexion contracture of between 10 and 20 degrees; limitation of flexion and extension; instability; weakness; fatigability; lack of endurance; flare-ups; locking; tenderness; limited ability to stand or walk; use of a cane or other assistive device; and other associated symptoms.

2.  The Veteran's right knee disabilities do not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no more, for internal derangement right knee with partial ankylosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5256 (2011).

2.  The criteria for a rating of 20 percent, but no more, for right knee instability (previously rated as traumatic arthritis right knee) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2011).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in December 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In addition, the Board notes that the evidence indicates that the Veteran applied for compensation benefits with the Social Security Administration (SSA).  Not all SSA records have been associated with the claims file.  While the Board notes that the Veteran does not appear to be in receipt of SSA benefits, this may be due to income limitations based on the Veteran's receipt of VA compensation benefits.  In any case, the Board concludes that a remand to obtain such records is not necessary as the majority of such records would be from prior to the appellate time period and to the extent that any such records are from within one year of the increased rating claim on appeal the Board concludes that there is sufficient contemporaneous VA medical treatment records to accurately determine the state of the Veteran's disability during that time period and, as such, SSA records merely would be redundant.  Finally and most significantly, the Veteran's combined 60 percent rating for her right knee disability pursuant to the conclusions herein is the highest rating available.  Private records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in January 2007, August 2007, March 2011, and July 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right knee disability since she was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (April 7, 1995).  The VA examination reports are thorough and supported by VA outpatient treatment records.  As will be discussed in greater detail below, the VA examinations included an interview with the Veteran, at which point they discussed the Veteran's history and current symptoms, as well as review of the available treatment records, appropriate diagnostic testing, and a physical examination.  The Board, therefore, finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for increased rating.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Initially, the Board notes that the Veteran was rated as 30 percent disabled under DC 5257 for internal derangement right knee with partial ankylosis and at 10 percent for traumatic arthritis right knee until December 2005.  In a December 2005 rating decision, however, the RO changed the Veteran's rating from DC 5257 to DC 5256 and increased her rating for internal derangement of the right knee with partial ankylosis from 30 percent to 40 percent.  The examiner noted that examination had shown no objective evidence of laxity or other ligamentous abnormality in the right knee, which was the basis of changing the applicable DC from 5257 to 5256.  The rating decision continued the separate 10 percent rating under DC 5010 for traumatic arthritis.  The Veteran claims the current ratings do not accurately depict the severity of her current condition.

DC 5010 provides that arthritis due to trauma will be rated on limitation of motion of the affected part as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

DC 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavourable ankylosis in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this case, the current right knee disability ratings under DCs 5256 and 5010 are based on the same symptomatology, that is decreased (or lost) motion of the right knee.  As such, the Board concludes that the Veteran's current right knee disability ratings are more appropriately evaluated under DCs 5256 and 5257, as analogous to ankylosis and instability of the right knee.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In reaching that conclusion, the Board notes that the change in DCs is not improper, as the Veteran has not been in receipt of a separate evaluation under DC 5010 for twenty years or more resulting in a protected rating.  See 38 C.F.R. § 3.951(b) (2011); see also Murray v. Shinseki, 24 Vet. App. 420, 425-26 (2011) (holding that a separate evaluation under DC 5257 which had been in effect for more than twenty years could not be discontinued simply because the same evaluation was subsequently assigned for arthritis under DCs 5260 and 5261).  As the Court noted in Murray, 24 Vet. App. at 425, it is permissible to switch DCs to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the DC associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Moreover, this change in DCs does not amount to a reduction, as the combined rating of the Veteran's right knee disabilities increases from 50 percent to 60 percent as a result of this decision.

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 and instability of a knee under DC 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the Veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

In this case and prior to the Veteran's claim for an increased rating, the Veteran was afforded a VA examination in October 2005.  At that time, the Veteran was confined to a wheelchair following a mastectomy and axillary lymph node dissection, which permitted only a limited examination.  The Veteran reported constant right knee pain, with daily flare-ups with repetitive activities like increased weight bearing, walking on hard floors, or changes in the weather.  The flare-ups lasted up to 4 hours.  The Veteran also noted near daily instability of the right knee with intermittent falls despite the use of a cane.  Her last fall was approximately 3 months previously.  She also reported constant clicking and grinding, but without locking.  The Veteran was able to walk only 20 feet without having to stop for pain, even with the use of a cane.  On palpation, there was extreme tenderness, but no effusion.  Muscle strength was approximately 4 out of 5 in flexion and 4- out of 5 in extension.  There was no evidence of joint laxity and anterior and posterior drawer tests were negative.  Range of motion testing showed flexion to 35 degrees, with further motion limited by pain, and extension limited to 10 degrees of flexion, further limited by pain.  On repetitive motion, there was objective worsening of pain; however, the examiner did not note whether such increased pain further limited range of motion or to what extent.

In November 2005, the Veteran had bilateral lower extremity passive and active ranges of motion that were within functional limits.  Manual muscle testing was 5 out of 5 for right knee flexion and 4 out of 5 for extension.  May 2006 x-rays of the right knee showed no significant changes from September 2005 x-rays showing marked degenerative changes of the lateral compartment and moderate degenerative changes involving the femoro-patellar joint.

After filing her claim for an increased rating, the Veteran sought treatment in October 2006 for increased right knee pain.  The Veteran had broken her cane and not received a replacement.  She indicated that her right knee pain was aggravated with ambulation.  On examination, the Veteran had extension to -25 degrees and flexion to 95 degrees.  There was positive pseudo laxity with varus stress, but no laxity to valgus stress.

The Veteran was afforded a VA examination in January 2007.  The Veteran reported chronic pain and limitation in the right knee that was aggravated by prolonged standing or walking.  The Veteran was using pain medication and a cane for her right knee problems.  The Veteran was walking slowly at the time of examination and required assistance in getting undressed.  On examination, there was diffuse tenderness of the right knee, with range of motion from -25 degrees of extension to 75 degrees of flexion.  There was no pain on range of motion testing or greater loss of motion on repetition.  Anterior and posterior drawer, McMurray, and Lachman tests were negative.  There was evidence of mild lateral instability, for which she previously had been provided with a brace by VA.  The examiner diagnosed degenerative arthritis of the right knee with flexion contracture.  The examiner noted the Veteran's reports of limitation in prolonged standing, walking, and climbing due to pain, but noted that there was no evidence of additional limitation due to pain, weakness, fatigue, incoordination, flare-up, or lack of endurance after repetitive motion.  The Veteran's flexion contracture prevented her from ambulating without the use of a cane.

In July 2007, the Veteran indicated that she had received a lateral unloader brace for her right knee that she had been wearing daily since receiving it 3 weeks previously.  On examination, the Veteran had extension to -25 degrees and flexion to 100 degrees.  There was positive pseudo laxity with varus stress.

The Veteran was afforded a general VA examination in August 2007.  The Veteran noted 2 in-service surgical repairs of the right knee.  While the right knee problems affected her ambulation, stair climbing, and performance of activities of daily living, she did not use a cane, walker, wheelchair, or other assistive device.  On examination, there was noted decreased right knee flexion and trace edema.  The Veteran's gait was ataxic and abnormal.  The Veteran had difficulty rising from a seated position due to decreased stability in the right knee.  Balance and coordination were intact.  The examiner diagnosed degenerative joint disease, primarily of the right knee with chronic pain.  

In November 2007, the Veteran indicated that she had received a lateral unloader brace for her right knee that she had been wearing daily since receiving it 3 weeks previously.  On examination, the Veteran had extension to -25 degrees and flexion to 100 degrees.  There was positive pseudo laxity with varus stress.  X-rays showed marked narrowing of the lateral femoral-tibial compartment and evidence consistent with severe degenerative arthritis.  There also was evidence of joint effusion.  In December 2008, the Veteran reported locking, giving way, popping, painful clicking, and general pain.  The treatment provider discussed surgical options with the Veteran.  

In December 2008, the Veteran's right knee range of motion was 15 to 85 degrees of flexion.  She had varus and valgus stability with much pain on testing.  In March 2009, the Veteran indicated that she wanted surgery for her debilitating right knee pain.  She indicated that she was unable to flex or extend her right knee due to the pain.  The Veteran ambulated with a cane or walker, but stated that the pain was really affecting her life.  On examination, the Veteran's right knee was fixed in a 15 to 20 degree flexion contracture and she claimed to have severe pain with any range of motion.  Given the pain, the treatment provider did not test right knee stability.  The surgical incision from the in-service right knee surgeries was noted to be well healed.  Contemporaneous x-rays were noted to be consistent with those in November 2007.  The Veteran was noted to have a history of psychiatric problems and treatment and was referred to mental health because her right knee pain was out of proportion to what the pain should be based on the physical evidence.

In August 2009, there was severe valgus deformity of the right knee, but the joint could not be stressed in the varus or valgus position.  Active range of motion was not more than 15 to 70 degrees.  In October 2009, the Veteran was ambulating with an antalgic gait without the assistance of an orthopedic device.  There was extreme pain on palpation and she had a flexion contraction of 10 degrees with total range of motion only from 10 to 25 degrees of flexion.  There was no appreciable instability of the right knee on examination.  

The Veteran was scheduled for a total right knee replacement in December 2009.  The treatment records do not indicate that such a procedure was performed.  

The Veteran was afforded a VA examination in March 2011.  The examiner noted review of the claims file.  The Veteran discussed her in-service right knee surgeries, but denied any subsequent hospitalization for right knee problems.  She reported constant pain, weakness, and stiffness, as well as instability, giving way, and locking.  The Veteran denied effusion, dislocation, or subluxation.  She indicated constant flare-ups of pain, lasting up to several days, precipitated by sitting for long periods or walking.  She used crutches, cane, brace, and a walker for assistance and was limited to standing for 5 minutes and walking for 10 minutes.  On examination, there was edema but no effusion.  On range of motion testing, extension was limited to -10 degrees and flexion limited to 90 degrees.  The examiner also found instability and tenderness, but no abnormal movement.  There was slight deformity of the right knee and malalignment.  There was objective weakness and an antalgic gait.  There was evidence of a leg length discrepancy.  On repetitive motion, there was pain, fatigue, weakness, and lack of endurance.  Ligament testing was inconclusive because they could not be performed given the Veteran's condition.    

A June 2011 record noted that the Veteran needed a right knee replacement.

The Veteran was afforded another VA examination in July 2011.  She reported constant pain and swelling in the knee.  The examiner noted review of the claims file.  On examination, there was moderate swelling and tenderness.  There was mild to moderate crepitus on extension.  There was no subluxation or contracture, but there was mild laxity and instability medially.  McMurray sign was positive medially.  Anterior and posterior drawer tests were negative.  On examination, the Veteran had extension to 0 degrees and flexion to 130 degrees without pain.  There was a noted valgus deformity.  The Veteran was slow in her gait and rising from a seated position and used a walker to assist in ambulation.  There was no leg length discrepancy noted.  The diagnosis was moderate right knee degenerative joint disease, status post 2 surgeries.  There was evidence of mild to moderate weakened movement and excessive fatigability, with no additional loss of motion or function on flare-up.  The examiner concluded that there was moderate functional limitation on weight bearing, standing, and walking.  During the examination, for example, the Veteran was able to walk 100 feet with her walker and with moderate difficulty.

Based on the foregoing, the Board concludes that the objective medical evidence and the Veteran's statements regarding her symptomatology show disability that more nearly approximates that which warrants the assignment of a 50 percent disability rating under DC 5256 as analogous to ankylosis in flexion between 20 and 45 degrees.  See 38 C.F.R. § 4.7 (2011).  In that regard, the Board recognizes that ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move her right knee, albeit with some limitation, so it is not strictly ankylosed.  The RO concluded and the Board concurs, however, that the Veteran's flexion contracture of between 10 and 20 degrees is most closely analogous to ankylosis, despite retaining some limited range of motion.  The Board acknowledges that the Veteran's flexion contracture generally has been noted as less than 20 degrees, which would warrant only a 40 percent rating.  The Board concludes, however, that in light of the December 2008 medical record indicating flexion contracture of 15 to 20 degrees, the multiple records showing extension limited to -25 degrees (or 25 degrees of flexion), and the objective evidence of increased pain, weakened movement, excessive fatigability, and lack of endurance on repetitive motion testing that a 50 percent rating under DC 5256 is warranted.

A rating greater than 50 percent under DC 5256 is not warranted for any period on appeal, as the Veteran did not have extremely unfavorable ankylosis with flexion at an angle of 45 degrees or more.

In addition, the Board concludes that a 20 percent rating is warranted under DC 5257 for moderate lateral instability.  In that regard, the Veteran has consistently reported near daily instability of the right knee with intermittent falls.  Multiple medical professionals have found objective evidence of lateral instability of the right knee, primarily with varus stress.  To the extent that these medical professionals have quantified the instability, they have described it as mild and/or moderate.  Affording the Veteran the benefit of the doubt and in light of her competent lay statements the Board concludes that a 20 percent rating for lateral instability is warranted under DC 5257.

A rating greater than 20 percent is not warranted under DC 5257 because, as discussed, objective medical evidence indicates that the Veteran's instability is at most moderate in nature.  The Board has considered the Veteran's reports of daily instability and intermittent falls, but finds the medical evidence of record showing, at most, moderate instability of the right knee significantly more persuasive than the Veteran's lay representations in light of the medical providers presumed greater expertise and training. 

Furthermore, in reaching these conclusions, the Board has considered that under the "amputation rule" the combined rating for orthopedic disabilities of an extremity shall not exceed the rating for the amputation at the elective level were amputation to be performed.  38 C.F.R. § 4.68 (2011).  An amputation at the middle or lower thigh or at or above the knee level warrants a 60 percent rating.  38 C.F.R. § 4.71a, DCs 5162-5164 (2011).  Thus, the highest rating the Veteran could receive for her right knee disability is a combined 60 percent.  In this case, the Veteran's 50 percent rating under DC 5256 and 20 percent rating under DC 5257 results in a combined disability rating for the right knee of 60 percent.  38 C.F.R. § 4.25 (2011).

Consequently, the Veteran is not entitled to increased ratings for disabilities of her right lower extremity greater than the combined 60 percent rating assigned herein as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Simply stated, the Board may not award the Veteran a higher compensable rating for the right lower extremity than she would receive if she did not have a right lower extremity.

As discussed above, the Board concludes that the severity of the Veteran's right knee disability warrants a 50 percent rating under DC 5256 and a separate 20 percent rating under DC 5257 (in lieu of the former 10 percent rating assigned under DC 5010).  Furthermore, the Board concludes that the Veteran's symptomatology has been substantially consistent throughout the appellate time period and that affording the Veteran the benefit of the doubt assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right knee disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the current combined 60 percent rating for the Veteran's right knee disability contemplates a severe disability akin to amputation with correspondingly serious repercussions on occupational and social functioning.  

The Veteran's statements have been considered.  The Board does not dispute that her disability affects her occupational life and activities of daily living.  Clearly it does.  The Veteran, however, does not have an "exceptional or unusual" disability.  Although the Veteran has right knee pain, decreased motion, instability, weakness, fatigability, lack of endurance, flare-ups, use of a cane or other assistive device, and other associated symptoms as described above consist of impairment contemplated in the disability rating that has been assigned, as discussed above.  In other words, she does not have any symptoms from her right knee disability that are unusual or are different from those contemplated by the schedular criteria.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an increased rating of 50 percent for internal derangement right knee with partial ankylosis is granted, subject to the laws and regulations controlling the award of monetary benefits. 

Entitlement to an increased rating of 20 percent for right knee instability (previously rated as traumatic arthritis right knee) is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


